Citation Nr: 0901898	
Decision Date: 01/16/09    Archive Date: 01/22/09

DOCKET NO.  06-07 525	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to restoration of a 100 percent rating for 
prostate cancer.

2.  Entitlement to a rating in excess of 40 percent from 
October 1, 2005 to February 15, 2006 for residuals of 
prostate cancer.

3.  Entitlement to a rating in excess of 60 percent from 
February 15, 2006 for residuals of prostate cancer.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

The veteran 

ATTORNEY FOR THE BOARD

Helena M. Walker, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from July 2005 and April 2006 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Jackson, Mississippi.  The July 2005 rating 
decision reduced the evaluation for the veteran's prostate 
cancer from 100 percent to 40 percent pursuant to 38 C.F.R. 
§ 3.105(e) and 38 C.F.R. § 4.115(b), Diagnostic Code 7528, 
effective October 1, 2005.  The veteran appealed that 
decision, and in April 2006 was awarded a 60 percent rating 
for the residuals for prostate cancer, effective February 15, 
2006.  The veteran, who had active service from October 1965 
to October 1968, appealed those decisions to the BVA, and the 
case was referred to the Board for appellate review.


FINDINGS OF FACT

1.  The veteran has had no local recurrence or metastasis of 
prostate cancer following cessation of therapeutic procedures 
for treatment of his prostate cancer.  

2.  Since October 1, 2005, the veteran wears absorbent pads, 
requiring changing more than 4 times daily due to urinary 
incontinence caused by the residuals of prostate cancer.


CONCLUSIONS OF LAW

1.  The criteria are not met for restoration of a 100 percent 
rating for prostate cancer.  38 U.S.C.A. §§ 1155, 5103, 
5103A, 5107 (West 2002); 38 C.F.R. §§ 3.105(e), 3.159, 4.1-
4.14, 4.115a, 4.115b, Diagnostic Code 7528 (2008).

2.  The criteria are met for a rating of 60 percent from 
October 1, 2005 for residuals of prostate cancer.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.321, 4.115a, 4.115b, Diagnostic Code 7528 (2008).

3.  The criteria are not met for a rating higher than 60 
percent from February 15, 2006, for residuals of prostate 
cancer.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.321, 4.115a, 4.115b, Diagnostic Code 7528 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before addressing the merits of the veteran's claims on 
appeal, the Board is required to ensure that the VA's "duty 
to notify" and "duty to assist" obligations have been 
satisfied.  See 38 U.S.C.A. §§ 5103, 5103A (West 2002); 
38 C.F.R. § 3.159 (2008).  The notification obligation in 
this case was accomplished by way of letters from the RO to 
the veteran dated in August 2005, March 2006, and April 2006.  
See Quartuccio v. Principi, 16 Vet. App. 183 (2002); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The Board acknowledges a recent decision from the United 
States Court of Appeals for Veterans Claims (Court) that 
provided addition guidance of the content of the notice that 
is required to be provided under 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) in claims involving increased compensation 
benefits.  See Vazquez-Flores v. Peake, 22 Vet. App. 37 
(2008).  In that decision, the Court stated that for an 
increased compensation claim, 38 U.S.C.A. § 5103(a) requires, 
at a minimum, that the VA notify the claimant that, to 
substantiate a claim, the claimant must provide, or ask the 
VA to obtain, medical or lay evidence demonstrating a 
worsening or increase in severity of the disability and the 
effect that worsening has on the claimant's employment and 
daily life.  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect of that 
worsening has on the claimant's employment and daily life 
(such as a specific measurement or test result), the VA must 
provide at least general notice of that requirement to the 
claimant. 

While the veteran was clearly not provided this more detailed 
notice, the Board finds that the veteran is not prejudiced by 
this omission in the adjudication of his increased rating 
claim.  In this regard, the veteran is represented by The 
American Legion, and the Board presumes that the veteran's 
representative has a comprehensive knowledge of VA laws and 
regulations, including particularly in this case, those 
contained in Part 4, the Schedule for Rating Disabilities, 
contained in Title 38 of the Code of Federal Regulations.  In 
addition, after the veteran and his representative were 
provided copies of the Statement of the Case, the 
representative submitted a VA Form 646 (Statement of 
Accredited Representative in Appealed Case) in which the 
representative essentially acknowledged receipt of that 
document and provided no further substantive argument after 
reviewing the Statement of the Case, which contained a list 
of all evidence considered, a summary of adjudicative 
actions, included all pertinent laws and regulation, 
including the criteria for evaluation of the veteran's 
disability, and an explanation for the decision reached.  
Also, at the veteran's March 2008 Travel Board hearing, the 
veteran was advised of the requisite notice under Vazquez, 
understood its significance, and waived an additional notice 
in regards to his claim on appeal.  In the Board's opinion 
all of this demonstrates actual knowledge on the part of the 
veteran and his representative of the information to be 
included in the more detailed notice contemplated by the 
Court.  As such, the Board finds that the veteran is not 
prejudiced based on this demonstrated actual knowledge.

The RO also provided assistance to the veteran as required 
under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as 
indicated under the facts and circumstances in this case.  
The veteran and his representative have not made the RO or 
the Board aware of any additional evidence that needs to be 
obtained in order to fairly decide this appeal, and have not 
argued that any error or deficiency in the accomplishment of 
the duty to notify and duty to assist has prejudiced him in 
the adjudication of his appeal.  Mayfield v. Nicholson, 19 
Vet. App. 103 (2005), rev'd on other grounds, No. 05-7157 
(Fed. Cir. Apr. 5, 2006).  Sufficient medical opinions are of 
record so as to provide the Board with a sound basis on which 
to adjudicate the case.  Therefore, the Board finds that duty 
to notify and duty to assist have been satisfied and will 
proceed to the merits of the veteran's appeal.

The veteran essentially contends that the current evaluation 
assigned for his residuals of prostate cancer does not 
accurately reflect the severity of that disability and his 
100 percent disability rating should be restored.  Disability 
evaluations are determined by evaluating the extent to which 
a veteran's service-connected disability adversely affects 
his ability to function under the ordinary conditions of 
daily life, including employment, by comparing his 
symptomatology with the criteria set in the Schedule for 
Rating Disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  
Separate diagnostic codes identify various disabilities and 
the criteria for specific ranges.  

If two disability evaluations are potentially applicable, the 
higher evaluation will be assigned if the disability picture 
more nearly approximates the criteria required for that 
evaluation.  Otherwise, the lower rating will be assigned.  
38 C.F.R. § 4.1.  After careful consideration of the 
evidence, any reasonable doubt remaining will be resolved in 
favor of the veteran.  38 C.F.R. § 4.3.  While the veteran's 
entire history is reviewed when assigning a disability 
evaluation, 38 C.F.R. § 4.1, where service connection has 
already been established and an increase in the disability 
rating is at issue, it is the present level of disability 
that is of primary concern.  However, the Board will consider 
whether separate ratings may be assigned for separate periods 
of time based on facts found, a practice known as "staged 
ratings."  Hart v. Mansfield, 21 Vet. App. 505 (2007).

Diseases of the genitourinary system generally result in 
disabilities related to renal or voiding dysfunctions, 
infections, or a combination of these.  The rating schedule 
provides descriptions of various levels of disability in each 
of these symptom areas.  Where diagnostic codes refer the 
decisionmaker to these specific areas of dysfunction, only 
the predominant area of dysfunction shall be considered for 
rating purposes.  Since the areas of dysfunction do not cover 
all symptoms resulting from genitourinary diseases, specific 
diagnoses may include a description of symptoms assigned to 
that diagnosis.  See 38 C.F.R. § 4.115a.

Prostate gland injuries, infections, hypertrophy and 
postoperative residuals are rated as voiding dysfunction or 
urinary tract infection, whichever is predominant, under 38 
C.F.R. § 4.115b, Diagnostic Code 7527.  As noted above, the 
veteran's predominant complaint is that he experiences severe 
voiding dysfunction.  The medical evidence supports this 
contention.

A 100 percent rating is warranted for malignant neoplasms of 
the genitourinary system.  Following cessation of surgical, 
X-ray, antineoplastic chemotherapy or other therapeutic 
procedure, the rating of 100 percent shall continue with a 
mandatory VA examination at the expiration of six months.  
Any change in evaluation based upon that or any subsequent 
examination shall be subject to the provisions of 38 C.F.R. § 
3.105(e).  If there has been no local recurrence or 
metastasis, the disability will be rated as voiding 
dysfunction or renal dysfunction, whichever is predominant.  
See 38 C.F.R. § 4.115b, Diagnostic Code 7528.

The veteran underwent brachytherapy in October 2003.  He 
filed for service connection for prostate cancer in December 
2003 and was awarded a 100 evaluation in a February 2004 
rating decision, effective December 8, 2003.  

In January 2005, the veteran underwent a VA examination to 
determine the current level of his disability.  The veteran 
reported nocturia between 4 and 5 times per night, as well as 
daytime urinary frequency.  He complained of weak stream, 
hesitancy, urgency and occasional urinary incontinence.  The 
veteran was treated with Ditropan by his private urologist, 
but had not made a difference in his urinary incontinence.  
The veteran reported using two absorbent pads daily.  The 
veteran reported erectile dysfunction and associated 
treatments were not beneficial.  The veteran's PSA was noted 
to be 0.63 ng/ml.  Urinalysis was unremarkable.  The 
impression was that the veteran had adenocarcinoma of the 
prostate, status-post brachytherapy, stable; urinary 
frequency secondary to brachytherapy; and erectile 
dysfunction secondary to brachytherapy.  The examiner noted 
that upon review of the veteran's current and past PSA (0.94 
ng/ml in 10/04), there was no current activity of prostate 
cancer.  The examiner noted, however, that the veteran still 
had residuals of prostate cancer as evidenced by his urinary 
incontinence and erectile dysfunction.  

Following this VA examination, the RO, in a January 2005 
rating decision, proposed to decrease his rating for service-
connected prostate cancer.  In a July 2005, rating decision, 
the RO decreased the veteran's benefit from 100 percent to 40 
percent, effective October 1, 2005, based upon the VA 
examination results reflecting that the veteran only uses two 
absorbent pads daily to treat his urinary frequency caused by 
his residuals of prostate cancer.  

In his August 2005 Notice of Disagreement to the rating 
reduction, the veteran reported that he must get up 5 to 6 
times nightly to use the bathroom.  He also reported changing 
absorbent pads 6 or more times daily.  

In a February 2006 private treatment record, the veteran was 
noted to change absorbent pads 6 to 7 times daily due to his 
urinary incontinence.  He reported nocturia 5 to 6 times 
nightly and urinary frequency every hour during the daytime.  
He also advised that he had some difficulty in urinating.  
The veteran's PSA levels were noted to be slowly increasing 
and that he could possibly have a biochemical recurrence of 
prostate cancer.  The same diagnoses were made as in January 
2005, except that he was now noted to have a rising PSA 
level.  

In July 2006, the veteran underwent another VA examination.  
The veteran's main symptoms were noted to be urinary leakage, 
frequency, and obstructive voiding.  The veteran advised that 
he cuts up adult absorbent pads into approximately 4 pieces 
and wears 12 to 15 of these pieces daily.  The veteran 
estimated that he uses 4 to 5 adult pads daily requiring 
changing every 45 minutes.  The veteran reported that he 
voids at least 20 times per day with voiding every 45 minutes 
to an hour at night.  The veteran was noted to have renal 
dysfunction and the examiner indicated that it was unrelated 
to the veteran's prostate condition.  

During his March 2008 hearing, the veteran testified that he 
goes through 4 to 6 absorbent pads daily due to his urinary 
incontinence.  He advised that he goes to the bathroom hourly 
both during the day and at night.  The veteran testified that 
in October 2005, he had the same symptoms, or more severe, as 
he was currently reporting.  He reported that he changed pads 
6 times daily and had a burning sensation upon urination.  He 
also advised that at that time he was also passing blood upon 
urinating.  

Given the evidence as outlined above, the Board finds that 
the veteran is not entitled to restoration of the previously 
assigned 100 percent evaluation for his prostate cancer.  By 
operation of the rating schedule, specifically Diagnostic 
Code 7528, the100 percent evaluation is to be in effect for 
six months following no local recurrence or metastasis of 
prostate cancer following cessation of therapeutic procedures 
for treatment of his prostate cancer, if there has been no 
reoccurrence or metastasis of the cancer.  The evidence 
clearly demonstrates that there has not been any reoccurrence 
or metastasis of the veteran's prostate cancer.  As such, the 
veteran's evaluation for his prostate cancer was properly 
reduced and his disability is there after evaluated based on 
any residual disability.

The Board also finds that the veteran is entitled to a rating 
of 60 percent for residuals of prostate cancer as of October 
1, 2005.  The Board recognizes that there is a VA examination 
dated in January 2005 that reveals the veteran reported that 
he only used 2 absorbent pads daily for urinary incontinence.  
The veteran has, however, competently testified that his 
symptoms following treatment for prostate cancer were 
consistent with his current symptoms.  He testified that in 
October 2005, he was changing absorbent pads at least 6 times 
daily due to urinary incontinence.  The symptoms and use of 
absorbent pads was confirmed in a February 2006 private 
treatment record, as well as in a July 2006 VA examination.  

The Board notes at this juncture that VA will handle cases 
affected by change in medical findings or diagnosis so as to 
produce the greatest degree of stability of disability 
evaluations consistent with the laws and regulations 
governing disability compensation and pension.  See 38 C.F.R. 
§ 3.344(a).  Therefore, in an effort to properly rate this 
veteran, the Board awards a 60 percent rating, effective 
October 1, 2005 for residuals of prostate cancer.  

It is important to note that the 60 percent rating currently 
in effect based on voiding dysfunction is the highest 
schedular rating available under Diagnostic Code 7528.  
Further, although there is some evidence of renal 
dysfunction, there is no clinical evidence of record linking 
any current renal dysfunction to his service-connected 
residuals of prostate cancer.  In fact, the July 2006 VA 
examiner found no such link.  

Therefore, following a complete review of the RO's proposed 
reduction in light of the medical evidence and credible 
testimony of the veteran, the Board finds that criteria are 
not met for a restoration of the previously assigned 100 
percent rating.  Additionally, the criteria are not met for 
assignment of a rating higher than 60 percent.  Consequently, 
the Board finds that the reduction in rating for prostate 
cancer from 100 percent to the, now-assigned, 60 percent was 
proper, and a rating higher than 60 percent is denied.

The veteran does not assert that he is totally unemployable 
because of his service-connected residuals of prostate 
cancer, nor has he identified any specific factors which may 
be considered to be exceptional or unusual in light of VA's 
schedule of ratings.  The Board has been similarly 
unsuccessful in locating exceptional factors.  Specifically, 
the veteran has not required frequent periods of 
hospitalization for treatment of his residuals of prostate 
cancer.  Loss of industrial capacity is the principal factor 
in assigning schedular disability ratings.  See 38 C.F.R. §§ 
3.321(a) and 4.1.  38 C.F.R. § 4.1 specifically states, 
"Generally, the degrees of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity of the several grades of disability."  See also 
Moyer v. Derwinski, 2 Vet. App. 289, 293 (1992) and Van Hoose 
v. Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  

Therefore, because there is no evidence of the veteran 
requiring frequent periods of hospitalizations due to his 
residuals of prostate cancer, the Board finds that the 60 
percent evaluation currently assigned adequately reflects the 
clinically established impairment experienced by the veteran.  
In the absence of requisite factors, the criteria for 
submission for assignment of an extraschedular rating for 
this disability pursuant to 38 C.F.R. § 3.321(b)(1) are not 
satisfied.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).  
Consequently, the Board will not refer this claim to the 
Director of Compensation and Pension for extraschedular 
review.


ORDER

Restoration of a 100 percent rating for residuals of prostate 
cancer is denied.  

Subject to the laws and regulations governing the award of 
monetary benefits, a rating of 60 percent is awarded for 
residuals of prostate cancer from October 1, 2005.  

A rating in excess of 60 percent for residuals of prostate 
cancer is denied.  



____________________________________________
RAYMOND F. FERNER
Acting Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


